Citation Nr: 0532199	
Decision Date: 11/29/05    Archive Date: 12/07/05	

DOCKET NO.  01-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

A review of the evidence of record discloses the veteran was 
honorably discharged from active service in August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from from an August 2001 rating decision of 
the VARO in Montgomery, Alabama, that denied entitlement to 
service connection for residuals of a left eye injury.  The 
Board notes that, in that same rating decision, the 
disability rating for the veteran's anxiety neurosis was 
increased from 30 percent to 50 percent effective January 29, 
2001.  Entitlement to a permanent and total disability rating 
for pension purposes was also granted.  Additionally, the 
veteran was determined to be entitled to special monthly 
pension based on the need for the regular aid and attendance 
of another person, effective August 2, 2001.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim for service connection, and VA has 
made the required efforts to develop such evidence.

2.  A current left eye disability is not the result of a 
disease or injury, if any, to the left eye in active service 
during World War II.


CONCLUSION OF LAW

A left eye disability was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000 and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2005).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information or any medical or lay 
evidence, previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant of what portion of the 
evidence is to be provided by him, and what part, if any, VA 
will attempt to obtain on his behalf.  In addition, VA should 
also request that the veteran provide any evidence in its 
possession that pertains to the claim.

The Board finds that VA has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
August 2001 rating decision, the November 2001, statement of 
the case, and the July 2005 supplemental statement of the 
case, the veteran has been given notice of the evidence 
necessary to substantiate his claim for service connection.

Further, in communications dated as recently as January 2005, 
the veteran was advised of the types of evidence necessary to 
substantiate his claim for service connection.  In the 
various communications, he was advised of what evidence he 
was responsible for submitting, and what evidence VA would 
undertake to obtain.  It is noted that in August 2003 the 
case was remanded by the Board in order to have the veteran 
complete and return an authorization to release medical 
information form pertaining to reported treatment at the 
Detroit Medical Center/Harper Hospital/Hutzel Hospital in 
June 2003.  Private medical records were received by the 
Board in April 2004.  In August 2004 a letter was sent to the 
veteran requesting additional evidence and authorization 
forms for private records.  Communications were sent by VA in 
December 2004 to the Harper University Hospital in Detroit, 
and to the Detroit Medical Center/Hutzel Women's Hospital in 
Detroit.  Unfortunately, no records were received.

The record also discloses that a communication was sent to 
the Skelton Optical Company in Birmingham, Alabama, in 
December 2004.  The communication contained a handwritten 
note that "received it back with no envelope or anything 
attached sending back out as a follow up since I had no 
info..."

In view of the foregoing, the Board finds the duty to assist 
and notify the veteran has been satisfied.  VA has done 
everything reasonably possible to notify and assist the 
veteran in the development of his claim, and further delay of 
appellate review at this time would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546, (1991) ( 
strict adherence to requirements of the law does not dictate 
an unquestioning, blind adherence in the face of the evidence 
supporting the results in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA without any benefit flowing to the veteran are to be 
avoided).

The Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between a current disability and 
the inservice disease or injury.  Sheddon v. Principi, 381 
(F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111, (2002); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do no constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The medical evidence of record includes the report of 
examination of the veteran in March 1946.  Notation was made 
that while in service a railroad tie fell on the veteran's 
leg.  He was hospitalized for two weeks and was then returned 
to limited service.  However, he was so weak that he could 
not work and was finally discharged.  There was no reference 
to difficulties with the left eye emanating from the incident 
involving the tie.

The veteran was accorded a psychiatric examination by VA in 
August 1948.  Reference was again made to the incident when 
the railroad tie fell on his left lower extremity and caused 
him to be hospitalized for two weeks.  It was indicated that 
he felt weak thereafter and was eventually discharged with 
the diagnosis of psychoneurosis.  (As noted above, service 
connection is in effect for a psychoneurosis).  Clinical 
examination at that time revealed the external structures of 
each eye were negative.  Correctible refractive error 
bilaterally was noted and diagnosed.

Additional medical evidence includes a report of a VA 
outpatient ophthalmology visit in February 1989.  Notation 
was made of old total retinal detachment involving the left 
eye.  Reference was also made to an early cataract involving 
the right eye.

Additional medical evidence includes a report of an eye 
examination accorded the veteran by VA in August 2001.  The 
veteran gave a history of having been hit in the left eye 
with a railroad spike in 1942.  He stated that after this, he 
lost vision.  He apparently had a cataract extracted in the 
1950's, but this was confirmed only by his history, and not 
by a review of the record.  The examiner noted the record did 
indicate that the veteran developed a total retinal 
detachment in the left eye and that the eye became blind over 
time.  There were no problems reported with the right eye.  
The examination diagnoses included a history of injury to the 
left eye and other problems such as retinal detachment, 
cataracts, left exotropia, and ptysis bullae, all reported as 
secondary to the history of eye injury.

Service medical records show no complaints or findings 
relevant to a left eye injury or disease.  Moreover, the 
Board notes that there is almost a complete lack of reference 
to problems with the left eye for years following service 
discharge.  When the veteran was seen for evaluation purposes 
in the late 1940's on two separate occasions, reference was 
made to an accident in service involving a railroad tie, but 
it was indicated that the only part of the body that was 
affected was the left lower extremity.  No reference 
whatsoever was made to any problems with the left eye.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest eye complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing eye complaints, symptoms, or findings 
for many years after the period of active duty is itself 
evidence which tends to show that a left eye disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Given the foregoing, the Board is unable to find that the 
veteran sustained a traumatic injury to the left eye during 
service.  As noted above, with regard to statements from the 
veteran himself, laypersons like him or who are without 
medical training, are not competent to comment on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and knowledge and require the special 
knowledge and experience of a trained medical professional).  
See also 38 C.F.R. § 3.159(b)(1) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In the absence of 
competent medical evidence a left eye disease or injury in 
service or for many years thereafter, the preponderance of 
the evidence is against the claim that a current left eye 
disorder had its onset in service or is the result of a 
disease or injury incurred in service.  Accordingly, the 
claim must be denied.


ORDER

Service connection for a left eye disorder, claimed as 
residuals of a left eye injury, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


